Citation Nr: 1615857	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for service-connected nonspecific xerosis of the lower abdomen (skin disability).  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to December 1983 and from May 1985 to September 2010, with service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran was notified of the rating decision in December 2011.    

The Veteran testified before the undersigned Veterans Law Judge in October 2014 and a transcript of this hearing is associated with the claims file.   The Board remanded the claim in April 2015 for additional development.  As discussed below, the AOJ substantially complied with the Board's remand instructions for the period prior to May 21, 2014.  Stegall v. West, 11 Vet. App. 268 (1998).       

The issue of entitlement to a compensable rating for skin disability after May 21, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From October 1, 2010 to May 21, 2014, the Veteran was prescribed constant or near-constant topical corticosteroids.  


CONCLUSION OF LAW

From October 1, 2010 to May 21, 2014, the criteria for the maximum schedular 60 percent rating for service-connected skin disability have been met.  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.188, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his service-connected skin disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records have been obtained and considered.  Pursuant to the April 2015 Board remand, the Veteran's available pertinent VA treatment records have been obtained and considered.  In August 2015, the Veteran specifically stated that he had already submitted all TRICARE treatment records and treatment records from the Dermatology Group.  An additional remand seeking any outstanding treatment records from private providers for the period prior to May 21, 2014 is not warranted as the Veteran is being afforded the maximum schedular rating for the period prior to May 21, 2014.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   
  
The Veteran was afforded VA examinations in February 2011 and August 2015.  The examination reports are adequate for the period prior to May 21, 2014.  The examination reports discuss the severity of the Veteran's service-connected disability.  The examiner reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, recorded examination findings as to the severity and the extent of the Veteran's skin symptoms, and discussed the Veteran's prior medication history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal for the period prior to May 21, 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service-connected skin claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher rating.  The Veteran provided testimony regarding his medication regimen and the extent of his skin disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Higher Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's skin disability is currently assigned a noncompensable rating, effective October 1, 2010.  His skin disability is rated under DC 7806.  This DC provides a noncompensable rating when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2015).  

In March 2016, the Court held that the language of 38 C.F.R. § 4.118, DC 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  The Court found that corticosteroids constitute systemic therapy without any limitation as to application.   Johnson v. McDonald, 27 Vet. App. 497 (2016).  

Here, the evidence of record clearly shows that the Veteran was prescribed a topical corticosteroid until at least May 21, 2014; thus, a 60 percent rating is warranted for this time period.  

A February 2011 VA examination report noted that the Veteran's prior medical history included the use of steroid creams.  An August 2015 VA examination report also noted that the Veteran has previously been prescribed topical corticosteroids.    
VA treatment records dated during the appeal note that the Veteran was prescribed clobetasol propionate, which was to be applied topically twice a day.  A May 2014 VA treatment record identified clobetasol as a topical corticosteroid and that the Veteran's skin condition was not responding to this treatment.  

A May 21, 2014 VA treatment record is the last treatment record which includes clobetasol propionate as an active medication.  A July 2014 treatment record which included a list of active medications did not include clobetasol propionate.  The August 2015 VA examination indicated that the Veteran had stopped the use of topical creams and that he had not used oral or topical medications in the past twelve months.  

In light of Johnson v. McDonald and the medical evidence of record, the Board finds that a 60 percent rating from October 1, 2010 to May 21, 2014 is warranted.  A 60 percent rating is warranted when there is constant or near-constant systemic therapy such as corticosteroids.  The evidence shows that the Veteran was prescribed topical corticosteroids - including clobetasol propionate - prior to May 2014, and that use of clobetasol propionate was recommended up to twice a day.  See February 2011 and August 2015 VA examination reports, as well as March 2011, June 2011, and May 2014 VA treatment records.  Thus, a 60 percent rating is warranted for this period.  A 60 percent rating is the maximum schedular rating pursuant to 38 C.F.R. § 4.118, DC 7806 (2015).  

Additional Considerations 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran is not currently employed on a full-time basis, he testified during the October 2014 Board hearing that this was not due to his service-connected disabilities.  Moreover, the Veteran's representative stated during the hearing that the issue of TDIU was not for consideration.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has stated that the size of the skin condition has grown and that the skin condition causes itching.  Here, the rating criteria explicitly discuss the percentage of body area covered by the skin condition and the medications prescribed.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  


ORDER

From October 1, 2010 to May 21, 2014, a 60 percent rating is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  


REMAND

As discussed above, the medical evidence of record indicates that the Veteran was prescribed a topical corticosteroid prior to May 21, 2014.  For the period after May 21, 2014, the medical evidence is not clear as to whether the Veteran continued use of some sort of topical corticosteroid.  The August 2015 VA examination report indicated that the Veteran had not been treated with oral or topical medications in the past twelve months.  However, during the October 2014 Board hearing, the Veteran testified that VA had changed his ointment regimen and prescribed him another ointment.    

The Board finds that a remand is warranted in the instant case as it is not clear whether the Veteran is currently prescribed a topical corticosteroid or at what point the Veteran stopped using topical corticosteroids.  Thus, in light of Johnson v. McDonald, the case should be remanded in order to clarify the Veteran's medication history, specifically including the use of topical corticosteroid.  27 Vet. App. 497 (2016).  Upon remand, the RO should afford the Veteran a VA examination to determine whether his service-connected skin disability requires the use of an oral or topical corticosteroid and if not, the date the Veteran stopped using a topical corticosteroid.    

Also, upon remand, the RO should obtain records of VA treatment dated since July 2015.  Moreover, the Veteran should be afforded the opportunity to identify any pertinent private treatment records that should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate pertinent VA treatment records dated since July 2015 with the claims file. 

2.  Request that the Veteran identify any pertinent private treatment records that he wishes to be associated with the claims file, such as records from Dermatology Group. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the severity of his skin symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  Schedule the Veteran for a VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorder.  The claims file should be made available to and be reviewed by the examiner.  

Specifically, the VA examiner should address the following: 

a)  Specify the location and extent of the skin disorder in terms of a percentage of the body.

Also, the examiner should take into account any flare-ups the Veteran may have experienced during the year and whether the Veteran's skin disorder is productive of any additional functional impairment.

b) Specify the frequency that corticosteroids (including topical corticosteroids) or other immunosuppressive drugs have been required during the past 12-month period. 

c) If the Veteran is not currently prescribed corticosteroids (including topical corticosteroids) or other immunosuppressive drugs, when did such therapy stop?  The examiner should focus his or her discussion on the timeframe after May 21, 2014.   

5.  Then readjudicate the claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


